EXHIBIT 4.2 THIS SECURITIES PURCHASE AGREEMENT made as of the 29th day of November, 2007. B E T W E E N : CONSOLIDATED MERCANTILE INCORPORATED, a company existing under the laws of the Province of Ontario, (hereinafter referred to as the "Vendor") OF THE FIRST PART; - and - 337572 ONTARIO LIMITED, a company existing under the laws of the Province of Ontario, (hereinafter referred to as the "Purchaser") OF THE SECOND PART; - and - ALAN KORNBLUM, of the Province of Ontario, (hereinafter referred to as the "Principal") OF THE THIRD PART; - and - DISTINCTIVE DESIGNS FURNITURE INC., a company existing under the laws of the Province of Ontario, (hereinafter referred to as the "Company") OF THE FOURTH PART. WHEREAS the Vendor is the registered and beneficial holder of certain debt and equity interests in the Company, the particulars of which are detailed on Schedule “A” annexed hereto (collectively, the “Securities”); AND WHEREAS the Purchaser has agreed to purchase the Securities from the Vendor and the Vendor has agreed to sell the Securities to the Purchaser on the terms and conditions hereinafter set forth; AND WHEREAS the Principal is the senior officer and significant shareholder of the Company as well as the sole shareholder and officer and director of the Purchaser; NOW THEREFORE THIS AGREEMENT WITNESSETH that, in consideration of the mutual covenants and agreements contained herein and other good and valuable consideration (the receipt and sufficiency of which is hereby acknowledged), the parties hereto covenant and agree with each other as follows: ARTICLE 1:PURCHASE OF SECURITIES 1.1Agreement to Purchase Securities.Subject to the terms and conditions hereof, the Vendor agrees to sell to the Purchaser and the Purchaser agrees to purchase from the Vendor, at Closing, the Securities free and clear of all liens, charges and encumbrances. ARTICLE 2:PURCHASE PRICE 2.1 Amount of Purchase Price. (a) The purchase price payable by the Purchaser to the Vendor for the Securities purchased by the Purchaser hereunder shall be an amount equal to the following: (b) as to the debt portion of the Securities, such amount as shall be equal to the total amount of the principal and accrued interest owing thereunder up to and including the Closing as detailed on Schedule “A” (the “Debt Purchase Price”); and (c) as to the equity portion of the Securities, up to the amount of ONE MILLION DOLLARS ($1,000,000.00) (the “Equity Purchase Price”). (d) The Debt Purchase Price and the Equity Purchase Price (collectively, “Purchase Price”) shall be paid by the Purchaser in accordance with Section 2.2 herein. 2.2Payment of Purchase Price.The Debt Purchase Price shall be paid and satisfied at the Closing by the delivery to counsel for the Vendor, Messrs. Goldman, Spring, Kichler & Sanders LLP, in trust, of a certified cheque or bank draft in an amount equal to the Debt Purchase Price.The Equity Purchase Price shall be satisfied at the Closing by delivery to the Vendor of a promissory note of the Purchaser and the Principal in form annexed hereto as Schedule “B” (the “Closing Note”). ARTICLE 3:CLOSING ARRANGEMENTS 3.1Closing. (a) Time shall be of the essence of this Agreement. (b) The closing of this transaction (the "Closing") shall take place at 10:00 a.m. on the date which is thirty (30) days following the execution of this Agreement (the "Closing Date") at the offices of the Vendor’s counsel or at such other place or time as may be agreed in writing between the Vendor and each of the other parties hereto. 3.2Closing Procedures:At or before Closing, the Vendor and the Purchaser shall take or cause to be taken all actions, steps and corporate proceedings necessary or desirable to validly and effectively approve or authorize the completion of the transactions herein provided for; and, upon fulfillment of all of the conditions set forth in section 7.2 which have not been waived in writing as therein provided, the Vendor shall deliver to the Purchaser all documents required to be delivered hereunder, and upon fulfilment of the foregoing provisions of this section 3.2 and upon fulfilment of all of the conditions set forth in section 7.1 which have not been waived in writing as therein provided, the Purchaser and the Principal shall deliver to the Vendor or its counsel, as the case may be, a certified cheque or bank draft in the amount of the Debt Purchase Price along with the Closing Note and the Pledge (referred to below). ARTICLE 4:COVENANTS 4.1Approvals.The parties hereto agree to obtain, on or before the Closing date, all necessary regulatory approvals that are required to permit the purchase and sale of the Securities hereunder. 4.2Corporate Authority.The parties hereto agree to take all necessary corporate steps and proceedings and shall take all necessary corporate steps and proceedings to authorize the execution and delivery of this Agreement and to authorize the sale and transfer of the Securities hereunder. 4.3Insurance & Death of Principal.The Company, the Purchaser and the Principal covenant and agree to maintain that certain life insurance policy on the life of the Principal in the face amount of $500,000.00 issued by Manulife Financial (the “Insurance Policy”) in good standing at all times until full payment of the Closing Note in all respects.Prior to Closing the Insurance Policy shall be amended to note the interest of the Vendor thereon as a 50% beneficiary thereof, subject to the terms of this Agreement.The amount of insurance assigned to the Vendor pursuant hereto shall be reduced on a dollar for dollar basis once the amount due under the Closing Note is less than $250,000.00.Any amounts received by the Vendor pursuant to the Insurance Policy shall be deducted from the outstanding balance of the Closing Note.Upon payment of the Closing Note in full, the Vendor shall sign all documents and take all actions as necessary to reassign its interest in the Insurance Policy to the Company or as the Company may direct.The Principal will provide all necessary cooperation and consents should the Vendor wish, at its own expense, to obtain additional insurance on the life of the Principal. In the event of the death of the Principal prior to the Closing Note having been paid in full, the Company and the Purchaser agree to cause the sale of all the shares of the Company or all the assets of the Company as soon as possible for the fair market value thereof.The insurance proceeds received by the Company and the Vendor in respect the Insurance Policy shall be added to the proceeds of sale of the assets or shares or the Company, and the aggregate of such amounts shall be paid in accordance with Section 7 of the Closing Note, which for greater certainty shall be follows: (a) firstly, to the secured creditors of the Company (including the Purchaser to the extent of the Purchaser’s secured debt upon the assets of the Company); (b) secondly, to the Purchaser and the Vendor equally until all amounts owing in relation to the Closing Note have been paid in full; and (c) any balance shall be paid to the Purchaser. ARTICLE 5:REPRESENTATIONS AND WARRANTIES OF THE VENDOR The Vendor represents and warrants to the Purchaser as follows, it being acknowledged that the Purchaser is relying upon such representations and warranties in connection with the purchase of the Securities pursuant to the provisions herein: 5.1Organization.The Vendor is duly incorporated or otherwise registered and organized and validly subsisting under the laws of the Province of Ontario and has the corporate power to own or lease its property, to carry on its business as now being conducted by it, to enter into this Agreement and all documentation flowing therefrom, and to perform it obligations thereunder. 5.2Authorization.This Agreement and all documentation flowing therefrom has been duly authorized, executed and delivered by the Vendor and is a legal, valid and binding obligation of the Vendor, enforceable against the Vendor by the Purchaser in accordance with its terms, except as enforcement may be limited by bankruptcy, insolvency and other laws affecting the rights of creditors generally and except that equitable remedies may be granted only in the discretion of a court of competent jurisdiction. 5.3Title.The Securities are owned by the Vendor free and clear of all liens, charges and encumbrances. 5.4Securities.To the best of the Vendor’s knowledge and belief: (a)Schedule “A” is true and accurate in all material respects; (b) The debt portion of the Securities detailed on Schedule “A” annexed hereto represents valid indebtedness due and owing by the Company to the Vendor as of the date of execution of this Agreement; (c) The GSA (as defined in Schedule “A”) creates a valid security interest in favour of the Vendor in all property and assets of the Company in which the Company now has rights or may hereafter acquire rights; (d) All necessary registrations have been made and maintained under the Personal Property Security Act (Ontario) in order to perfect and preserve thereunder the Vendor’s security interest under the GSA; and (e) the Vendor has not done or permitted any act to be done to release, discharge, or invalidate the debt portion of the Securities or the GSA. ARTICLE 6:REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND THE PRINCIPAL 6.1Purchasing as Principal.The Purchaser and the Principal, jointly and severally, represent and warrant to the Vendor that the Purchaser is purchasing the Securities to be purchased by it pursuant to the provisions herein: 6.2Organization.The Purchaser is duly incorporated or otherwise registered and organized and validly subsisting under the laws of the Province of Ontario and has the corporate power to own or lease its property, to carry on its business as now being conducted by it, to enter into this Agreement and all documentation flowing therefrom, and to perform it obligations thereunder. 6.3Authorization.This Agreement and all documentation flowing therefrom has been duly authorized, executed and delivered by the Purchaser and is a legal, valid and binding obligation of the Purchaser, enforceable against the Purchaser by the Vendor in accordance with its terms, except as enforcement may be limited by bankruptcy, insolvency and other laws affecting the rights of creditors generally and except that equitable remedies may be granted only in the discretion of a court of competent jurisdiction. 6.4Schedule “A”.To the best of the Purchaser’s knowledge and belief, Schedule “A” is true and accurate in all material respects. ARTICLE 7:CONDITIONS OF CLOSING 7.1Conditions for the Benefit of the Purchaser.The Purchaser shall not be obliged to complete the purchase herein provided for unless, at or prior to Closing, each of the following conditions shall have been satisfied, it being understood that the said conditions are included for the exclusive benefit of the Purchaser and may be waived in writing by the Purchaser at any time; and the Vendor covenants and agrees with the Purchaser to use its best efforts to ensure that such conditions are fulfilled at or prior to Closing: (b) Compliance.All of the items, covenants and agreements set forth in this Agreement to be complied with or performed by the Vendor at or prior to Closing shall have been complied with or performed by the Vendor at or prior to Closing. (c) Representations and Warranties.The representations and warranties of the Vendor contained in this Agreement shall be true and correct in all material respects as of the date of this Agreement, and shall also be true and correct in all material respects on and as of the Closing Date with the same force and effect as if such representations and warranties had been made on and as of such date. (d) Deliveries.The Vendor shall have delivered to the Purchaser the documents contemplated in section 3.2 and otherwise hereunder, including but not limited to: (i) a share certificate evidencing the equity portion of the Securities duly endorsed for transfer to the Purchaser, along with a duly executed minute book transfer of such shares executed in favour of the Purchaser; (ii) an assignment of the debt portion of the Securities and related GSA from the Vendor in favour of the Purchaser, and any other documents that the Purchaser reasonably considers necessary or desirable to validly and effectively transfer the debt portion of the Securities and related GSA to the Purchaser, all in a form reasonably satisfactory to the Purchaser; and (iii) all documentation possessed by the Vendor evidencing the debt portion of the Securities and related GSA. (e) Shareholders’ Agreement.The pre-existing shareholders agreement in place with respect to the Company shall have been terminated in all respects and each party thereto shall have been released from the provisions thereof. (f) Mutual Releases.The Vendor and Fred Litwin, on the one hand, and the Purchaser, the Principal and the Company, on the other hand, shall have executed and delivered mutual releases in favour of one another on mutually acceptable terms and conditions. In case of any of the foregoing conditions shall not have been fulfilled at or prior to Closing, the Purchaser in its sole discretion may either:(a) terminate its obligation to purchase the Securities by notice in writing to the Vendor, in which event the Purchaser shall be released from all obligations under this Agreement, and unless the Purchaser can show that the condition for which the Purchaser has terminated it obligations could reasonably have been performed or complied with or caused to have been performed or complied with by the Vendor, then the Vendor shall also be released from all obligations in respect of the Purchaser hereunder; or (b) waive compliance with any such condition if its shall see fit to do so, without prejudice to its right of termination in the event of non-fulfillment of any other condition in whole or in part. 7.2Conditions for the Benefit of the Vendor.The Vendor shall not be obliged to complete the sale herein provided for unless, at or prior to Closing, each of the following conditions shall have been satisfied, it being understood that the said conditions are included for the exclusive benefit of the Vendor and may be waived in writing by the Vendor at any time; and the Purchaser and the Principal covenant and agree with the Vendor to use their best efforts to ensure that such conditions are fulfilled at or prior to Closing: (1) Compliance.All of the items, covenants and agreements set forth in this Agreement to be complied with or performed by the Purchaser and the Principal at or prior to Closing shall have been complied with or performed by the Purchaser at or prior to Closing. (2) Representations and Warranties.The representations and warranties of the Purchaser and the Principal contained in this Agreement shall be true and correct in all material respects as of the date of this Agreement and shall also be true and correct in all material respects on and as of the Closing Date with the same force and effect as if such representations and warranties had been made on and as of such date. (3) Deliveries.The Purchaser shall have delivered to the Vendor certified cheques or bank drafts in an amount equal to the Debt Purchase Price along with the Closing Note and Pledge (referred to below). (4) Shareholders Agreement.The pre-existing shareholders agreement in place with respect to the Company shall have been terminated in all respects and each party thereto shall have been released from the provisions thereof. (5) Mutual Releases.The Vendor and Fred Litwin, on the one hand, and the Purchaser, the Principal and the Company, on the other hand, shall have executed and delivered mutual releases in favour of one another on mutually acceptable terms and conditions. (6) Security for Closing Note.As security for the Closing Note, the Purchaser and the Principal shall grant a first charge pledge of all the issued and outstanding shares of the Company in favour of the Vendor pursuant to a share pledge agreement in the form annexed hereto as Schedule “C” (the “Pledge”). (7) Insurance.The Company shall have assigned to the Vendor one-half the proceeds of the Insurance Policy. In case of any of the foregoing conditions shall not have been fulfilled at or prior to Closing, the Vendor in its sole discretion may either:(a) terminate this Agreement in respect of the Purchaser by notice in writing to the Purchaser, in which event the Vendor shall be released from all obligations under this Agreement, and unless the Vendor can show that the condition for which it terminated this Agreement could reasonably have been performed or complied with by the Purchaser and the Principal, the Purchaser and the Principal shall also be released from all obligations hereunder; or (b) waive compliance with any such condition if it shall see fit to do so, without prejudice to its right of termination in the event of non-fulfillment of any other condition in whole or in part. ARTICLE 8:GENERAL 8.1Interpretation. (1) Schedules.Schedules and other documents attached or referred to in this Agreement are an integral party of this Agreement. (2) Section and Headings.The division of this Agreement into Articles, sections and subsections and the insertion of headings are for convenience of reference only and shall not affect the construction of interpretation hereof. (3) Extended Meanings.Words importing the singular number include the plural and vice-versa; words importing the masculine gender include the feminine and neuter genders. (4) Funds.All dollar amounts referred to in this Agreement are in lawful money of Canada. 8.2Further Assurances.Each of the parties hereto from time to time at the request and expense of any of the other parties hereto and without further consideration, shall execute and deliver such other instruments of transfer, conveyance and assignment and take such further actions as the other parties may require to more effectively complete any matter provided for herein. 8.3Entire Agreement.This Agreement and any documents flowing therefrom, constitutes the entire agreement(s) among the parties hereto and except as herein stated and in the instruments and documents to be executed and delivered pursuant hereto, contains all of the representations and warranties of the parties hereto.There are no oral representations or warranties of any kind among the parties hereto.This Agreement may not be amended or modified in any respect except by written instrument signed by all the parties hereto. 8.4Non-Merger.Each party hereby agrees that all provisions of this Agreement shall survive the execution and delivery of this Agreement, the completion of all transactions contemplated hereby and delivery of all documents in connection herewith. 8.5Applicable Law.This Agreement shall be governed by and construed in accordance with the laws of the Province of Ontario and the laws of Canada applicable thereto. 8.6Severability.Any covenant or provision hereof determined to be void or unenforceable in whole or in part shall not be deemed to affect or impair the validity of any other covenant or provision hereof and the covenants and provisions hereof are declared to be separate and distinct. 8.7Notices.Any notice required or permitted to be given hereunder shall be in writing and shall be effectively given if (1) delivered personally or (ii) sent by prepaid courier service, addressed, in the case of notice to parties as follows: (a)To the Vendor:106
